Wade, J.
It is unnecessary to discuss the various questions raised by the motion for a new trial, or to enlarge upon the several rulings covered by the headnotes above, but, to render more clear the rulings made, we think it proper to add what amounts to little more than a general statement of the facts- as brought out by the evidence. The plaintiff was employed in shops of the railroad company operated by the defendants as receivers. Under the machine which the plaintiff used, there was a certain chute, the purpose of which was to carry off the shavings produced in the operation of the machine, and it was the duty of the defendants to keep the chute from becoming clogged by such shavings, as otherwise the machine would become dangerous while in operation; and there were nien employed by the defendants to inspect, this *740and other machines, and to keep the chute under this particular machine free from such obstructions. It was no part of the duty of the plaintiff to inspect the machine he used, but his sole duty was to operate it under the direction of his superior. In fact, for the plaintiff to ascertain that the chute under the machine was clogged with shavings or other obstructions, it would have been necessary for him to stoop down and look under the machine before commencing work, or during the progress of his work, or to abandon his work momentarily and “go around the corner of the table [at which he worked], stoop down, and look under there.” If the shavings were allowed to accumulate in the chute, the machine would clog and become dangerous, as the accumulation of shavings would come between the machine and the board the operator was working on or pressing into the machine, and the board would thereby be forced up or thrown up, with the result that the operator’s hand or arm might be caught in the machine itself, as actually occurred in this case. It appears, from the testimony, that the machine itself was extremely dangerous, and that there was a radical defect in it, — that lumber being manufactured in it was liable to be thrown up and out of the machine, with resulting danger to the operator whenever the chute became clogged. This fact appears to have been recognized by the defendants, and men were employed, according to the testimony of the plaintiff, to keep the chute free from such obstructions, and thus minimize the dangers resulting from the defect which allowed the chute to choke. The testimony further discloses that after the injury sued for had occurred, the possibility of similar injuries was prevented by the additipn of a simple appliance to prevent a board, while being cut or fashioned by the machine, from being thrown out of place and thereby exposing the saws or knives of the machine.
Taking the "suit as a whole, the charge of the court perhaps did not place clearly before the jury the contention of the plaintiff, which was supported by proof, that the injury resulted from the failure of a coemployee of the plaintiff to discharge his duty in the matter of inspecting the machine at which the plaintiff worked, and in keeping the chute therein free from obstructions, but it does not appear to us that the defendants suffered any injury thereby. To the contrary, the tendency of the charge was rather to limit the *741plaintiff’s right of recovery to defects in the machine itself, and to the failure on the part of the defendants to keep the machinery in good condition and to inspect it; and while, in a broad sense, this would cover the question as to negligence on the part of the co-employee whose duty it was to inspect for the master or to keep the machinery in good condition for the master, yet there was a possibility that the jury might not have clearly understood all the contentions of the plaintiff unless the court had been more explicit, and therefore we can not see that any injury resulted to the defendants from the general character of the charge on this point.
We do not think, taking the case as a whole, that any substantial error was committed by the trial judge; and the evidence for the plaintiff warranted the recovery. No evidence was introduced in behalf of the defendants, and there was no serious conflict in any of the evidence for the plaintiff. Judgment affirmed.